Case 2:17-cV-O414O-DWL Document 89-24 Filed 10/09/18 Page 1 of 7

Case 2:17-cV-O414O-DWL Document 89-24 Filed 10/09/18 Page 2 of 7

[!Eba\nko §BBGE~`

  

 

 

 

 

 

 

 

Apri| 2017 Statement Page1 of2
,F._V_;: Open Date: 03/18/2017 C|osing Date: 04/19/2017 Account: 6485
"§|'d= U.S. Bank Business Edge Cash Rewards Card Cardmember Service l 1-877-351-8406

WYO TECH leESTMENT L BUS 35 USB 12

VEL|ZABETH J DANZ|K (CPN 001732568) ib 7 Activity Summary

New Balance* ~~ ' ~ ~ ~ » :~ ' ' $n'oo Previous Ba|ance $0.00

'Mm‘l:mum Payment Bue“ ; " “ $0."' 77 Payments $0.00

P§y'm§n.f Du§ D§t§ *` _ § " _9§11§1291?, .~ thef Credif$ $O-OO

Purchases + $2,897.52

Balance Transfers $0.00

Advances $0.00

Other Debits $0.00

Fees Charged $0.00

Interest Charged $0.00

New Ba|ance = $0.00

Past Due $0.00

Minimum Payment Due $0.00

Credit Line $6,000.00

Avai|ab|e Credit $6,000.00

Days in Bi||ing Period 33
Payment Mai| payment coupon Pay online at l Pay by phone Pay at your local
Opinl’lSZ with a check \@ usbank.com ‘l 1-877~351-8406 M U.S. Bank branch
This is not a bill, do not remit payment. CPN 001732568

['!Ebankm

TH|S IS NOT A BlLL.

24-Hour cardmember Service: 1-877-351-8406 This memo_$_tateme"t only reflects the
l t b h current actlvlty on your account. An
. o pay y p one - -
cl _ to change your address mvotce has been se_nt_ to the

app|lcable central bl|llng account for

000001786 01 sP 000638636503834 s the company.

vao TEcH leEsTMENT L Tha"k y°u'

EuzABETH J DANle

1334 suNsET BLvD s

cooY wY 82414-3413
||l'l'll"'ll||"ll'||l'|l'lll'|'l"ll"'lll'll""l'll'l""|l'|

Case 2:17-cv-O4140-DWL Document 89-24 Filed 10/09/18 Page 3 of 7

What To Do lf You Think You Find A Mistake On Your Statement

|f you think there is an error on your statement, please call us at the telephone number on the front of this statement, or write to us at:

Cardmember Service, P.O. Box 6335, Fargo, ND 58125-6335.

|n your letter or ca||, give us the following information:

b Account information.' Your name and account number.

b Dol/ar amount The dollar amount of the suspected error,

b Description of Problem.' |f you think there is an error on your bi|l, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement, While we investigate whether or not there has been an error,

the following are true:

> We cannot try to collect the amount in question, or report you as delinquent on that amount.

b The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine
that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount.

b While you do not have to pay the amount in question, you are responsible for the remainder of your balance

> We can apply any unpaid amount against your credit |imit.

Your Rights lf You Are Dissatisfied With Your Credit Card Purchases

lf you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the

problem with the merchant, you may have the right not to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:

1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must

have been more than $50, (Note: Neither of these are necessary if your purchase was based on an advertisement we mailed to you, or if we

own the company that sold you the goods or services.)

2. You must have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses

your credit card account do not qualify.

3. You must not yet have fully paid for the purchase.

lf all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: Cardmember Service, P.O. Box

6335, Fargo, ND 58125-6335

While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our

decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent

important information Regarding Your Account

1. \NTEREST CHARGE: Method of Computing Balance Subject to interest Rate: We calculate the periodic rate or interest portion of the

lNTEREST CHARGE by multiplying the applicable Daily Periodic Rate ("DPR") by the Average Dai|y Balance ("ADB") (including new

transactions) of the Purchase, Advance and Balance Transfer categories subject to interest, and then adding together the resulting interest

from each category. We determine the ADB separately for the Purchases, Advances and Balance Transfer categories To get the ADB in

each category, we add together the daily balances in those categories for the billing cycle and divide the result by the number of days in the

billing cycle. We determine the daily balances each day by taking the beginning balance of those Account categories (including any billed but

unpaid interest, fees, credit insurance and other charges), adding any new interest, fees, and charges, and subtracting any payments or

credits applied against your Account balances that day. We add a Purchase, Advance or Balance Transfer to the appropriate balances for

those categories on the later of the transaction date or the first day of the statement period. Bi||ed but unpaid interest on Purchases, Advances

and Balance Transfers is added to the appropriate balances for those categories each month on the statement date. Bi||ed but unpaid

Advance Transaction Fees are added to the Advance balance of your Account on the date they are charged to your Account. Any billed but

unpaid fees on Purchases, credit insurance charges, and other charges are added to the Purchase balance of the Account on the date they

are charged to the Account. Bi||ed but unpaid fees on Balance Transfers are added to the Balance Transfer balance of the Account on the

date they are charged to the Account. |n other words, billed and unpaid interest, fees, and charges wi|| be included in the ADB of your

Account that accrues interest and will reduce the amount of credit available to you. Credit insurance charges are not included in the ADB

calculation for Purchases until the first day of the billing cycle following the date the credit insurance premium is charged to the Account. Prior

statement balances subject to an interest-free period that have been paid on or before the payment due date in the current billing cycle are

not included in the ADB calculation.

2. Payment lnfonnation: You must pay us in U.S. Dol|ars with checks or similar payment instruments drawn on a financial institution located

in the United States. We will also accept payment in U,S. Dol|ars via the lnternet or phone or previously established automatic payment

transaction We may, at our option, choose to accept a payment drawn on a foreign financial institution. However, you will be charged and

agree to pay any collection fees required in connection with such a transaction. The date you mail a payment is different than the date we

receive that payment The payment date is the day we receive your check or money order at U.S. Bank Nationa| Association, P.O. Box

790408, St. Louis, MO 63179-0408 or the day we receive your electronic or phone payment. A|| payments by check or money order

accompanied by a payment coupon and received at this payment address wi|| be credited to your Account on the day of receipt if received by

5:00 p.m. CT on any banking day. Mailed payments that do not include the payment coupon and/or are mailed to a different address will be

processed within 5 banking days of receipt and credited to your Account on the day of receipt. |n addition, if you mail your payment without a

payment coupon or to an incorrect address, it may result in a delayed credit to your Account, additional |NTEREST CHARGES, fees, and

possible suspension of your Account. lnternet and telephone payment options are availab|e, and crediting times vary (but generally must be

made before 5:00 p.m. CT to 8 p.m. CT depending on what day and how the payment is made). if you are making an intemet or teiephone

payment, please contact Cardmember Service for times specific to your Account and your payment option. Banking days are all calendar

days except Saturday, Sunday and federal holidays. Payments due on a Saturday, Sunday or federal holiday and received on those days will

be credited on the day of receipt. There is no prepayment penalty if you pay your balance at any time prior to your payment due date.

3, Credit Reporting: We may report information on your Account to Credit Bureaus. Late payments, missed payments or other defaults on

your Account may be reflected in your credit report.

 
  
 

Case 2:17-cv-O4140-DWL Document 89-24 Filed 10/09/18 Page 4 of 7

[f§bank6 §“BGE~`

Aprii 2017 Statement 03/18/2017 - 04/19/2017 Page 2 Of 2

wYo TECH iN\/EsTi\/iENT L cardmember service (' 1-877-351-8406
z ELizABETH J oANzii< (cPN 001732568) '

 

Paying interest: You have a 24 to 30 day interest-free period for Purchases provided you have paid your
previous balance in full by the Payment Due Date shown on your monthly Account statement in order to
avoid additional |NTEREST CHARGES on Purchases, you must pay your new balance in full by the
Payment Due Date shown on the front of your monthly Account statement,

There is no interest-free period for transactions that post to the Account as Advances or Balance Transfers
except as provided in any Offer Materia|s. Those transactions are subject to interest from the date they post
to the Account until the date they are paid in fuii.

 

:Tra.h$a`ctionsf ,_j .. ;.. i;. .. ..; v .. ..
Purchases and Other Debits

Post Trans

 

 

 

 

 

 

 

 

Date Date Ref # Transaction Description Amount Notation
04/03 04/02 9983 GE|CO *AUTO MACON DC $870.24
04/12 04/10 4194 ROWLEY CHAPMAN & BARNE MESA AZ $2,027.28
TOTAL THlS PER|OD $2,897.52
Total Fees Charged in 2017 $0.00
Totai interest Charged in 2017 $0.00
companyApprova| (Th’$a{eawusebyyow ama >.:1:17:;£` .. ,;i; . v; .. .1: ,, 1.. .. ..1 11 .' _.
Signature/Approvai: ____ Accounting Code:

     

Your Annual Percentage Rate (APR) is the annual interest rate on your account.

**APR for current and future transactions

 

 

Balance Annual Expires
Balance Subject to interest Percentage with
Balance Type By Type interest Rate Variable Charge Rate Statement
**BALANCE TRANSFER $0.00 $0.00 YES $0.00 0.00%
**PURCHASES $0.00 $0.00 YES $0.00 0.00%
**ADVANCES $0.00 $0.00 YES $0.00 0.00%
Cof§tactust ':f:,..'.:. .::,§::.§f_:__...'..`§;.ff.t. :…::,,,§.::.§::§._;. .:;;.:.t..:;§\:_=t:....;;t.,:::§,.; .:....:§:, :` w ' n ' `
Phone Questions Maii payment coupon On|ine

c ® s with a check \@

Voice: 1-877-351-8406 Cardmember Service U.S. Bank usbank,com

TDD: 1-888-352-6455 P.O. Box 6353 P.O. Box 790408

Fax: 1-866-807-9053 Fargo, ND 58125-6353 St. Louis, MO 63179-0408

End of Statement

Case 2:17-cv-O4140-DWL Document 89-24 Filed 10/09/18 Page 5 of 7

Case 2:17-cv-O4140-DWL Document 89-24

[!Bbanko

March 2017 Statement
-,_..,_,_.; Open Date: 02/18/2017 Ciosing Date: 03/17/2017

  

U.S. Bank Business Edge Cash Rewards Card
WYO TECH |NVESTMENT L
ELiZABETH J DANZ|K (CPN 001732568)

 

     

 

 

 

Filed 10/09/18 Page 6 of 7

U.S. Bank

EDGE"`
_

Page 1 of 2
Account: 485

Cardmember Service l 1-877-351-8406
Bus 35 usa 356 12

 

 

 

 

v _ l _ l _ Activity Summary

N?\N. Balance . .. .. :, .- .$n.oo .. Previous Balance $OOO

‘~'Mml'm:_um Payment Due jj '$'0.09" Paymehts $0.00

,§Peym;;. f five " " " 9411§120?1_7, 1 ther Credifs $O-OO

Purchases $0.00

Balance Transfers $0.00

Advances $0.00

Other Debits $0.00

Fees Charged $0.00

interest Charged $0.00

New Balance = $0.00

Past Due $0.00

Minimum Payment Due $0.00

Credit Line $6,000.00

Avaiiabie Credit $6,000.00

Days in Biiiing Period 28
Payment \ mr Maii payment coupon Pay on|ine at l Pay by phone Pay at your local
Options: with a check \@ usbahi<.corh i 1-877-351_8406 n u.s. Bank branch
This is not a biII, do not remit payment. CPN 001732568

i':;ai»:imi<o

24-Hour Cardmember Service: 1-877-351-8406

‘l . to pay by phone
l . to change your address

000001624 01 SP 000638621523047 S

WYO TECH |NVESTMENT L
ELiZABETH J DANZ|K
1334 SUNSET BLVD S
CODY WY 82414-3413

THlS lS NOT A BlLL.

This memo statement only reflects the
current activity on your account. An
invoice has been sent to the
applicable central billing account for
the company.

Thank you.

Case 2:17-cv-O4140-DWL Document 89-24 Filed 10/09/18 Page 7 of 7

What To Do |f You Think You Find A Mistake On Your Statement

if you think there is an error on your statement, please call us at the telephone number on the front of this statement, or write to us at:

Cardmember Service, P.O. Box 6335, Fargo, ND 58125-6335.

in your letter or cail, give us the following information:

b Account infonnation: Your name and account number,

b Dollar amount: The dollar amount of the suspected error.

b Description of Problem.' if you think there is an error on your biii, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement While we investigate whether or not there has been an error,

the following are true:

> We cannot try to collect the amount in question, or report you as delinquent on that amount

b The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine
that we made a mistake, you wiii not have to pay the amount in question or any interest or other fees related to that amount

b While you do not have to pay the amount in question, you are responsible for the remainder of your balance

b We can apply any unpaid amount against your credit limit

Your Rights lf You Are Dissatisfied With Your Credit Card Purchases

if you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the

problem with the merchant, you may have the right not to pay the remaining amount due on the purchase.

To use this right, ali of the following must be true:

1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must

have been more than $50. (Note: Neither of these are necessary if your purchase was based on an advertisement we mailed to you. or if we

own the company that sold you the goods or services.)

2. You must have used your credit card for the purchase Purchases made with cash advances from an ATM or with a check that accesses

your credit card account do not qualify.

3. You must not yet have fully paid for the purchase

if ali of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: Cardmember Service, P.O. Box

6335, Fargo, ND 58125-6335

While we investigate the same rules apply to the disputed amount as discussed above After we finish our investigation, we will tell you our

decision. At that point, if we think you owe an amount and you do not pay we may report you as delinquent.

important information Regarding Your Account

1. |NTEREST CHARGE: Method of Computing Balance Subject to interest Rate: We calculate the periodic rate or interest portion of the

|NTEREST CHARGE by multiplying the applicable Daiiy Periodic Rate ("DPR") by the Average Daiiy Balance ("ADB") (including new

transactions) of the Purchase, Advance and Balance Transfer categories subject to interest, and then adding together the resulting interest

from each category. We determine the ADB separately for the Purchases, Advances and Balance Transfer categories To get the ADB in

each category, we add together the daily balances in those categories for the billing cycle and divide the result by the number of days in the

billing cycie. We determine the daily balances each day by taking the beginning balance of those Account categories (including any billed but

unpaid interest, fees, credit insurance and other charges), adding any new interest, fees, and charges, and subtracting any payments or

credits applied against your Account balances that day. We add a Purchase, Advance or Balance Transfer to the appropriate balances for

those categories on the later of the transaction date or the first day of the statement period. Biiied but unpaid interest on Purchases, Advances

and Balance Transfers is added to the appropriate balances for those categories each month on the statement date Biiied but unpaid

Advance Transaction Fees are added to the Advance balance of your Account on the date they are charged to your Account. Any billed but

unpaid fees on Purchases, credit insurance charges, and other charges are added to the Purchase balance of the Account on the date they

are charged to the Account. Biiied but unpaid fees on Balance Transfers are added to the Balance Transfer balance of the Account on the

date they are charged to the Account. in other words, billed and unpaid interest, fees, and charges wiil be included in the ADB of your

Account that accrues interest and will reduce the amount of credit available to you. Credit insurance charges are not included in the ADB

calculation for Purchases until the first day of the billing cycle following the date the credit insurance premium is charged to the Account. Prior

statement balances subject to an interest-free period that have been paid on or before the payment due date in the current billing cycle are

not included in the ADB caicuiation.

2. Payment information: You must pay us in U.S. Dol|ars with checks or similar payment instruments drawn on a Hnancia| institution located

in the United States. We will also accept payment in U.S. Dol|ars via the lnternet or phone or previously established automatic payment

transaction We may, at our option, choose to accept a payment drawn on a foreign financial institution. However, you will be charged and

agree to pay any collection fees required iri connection with such a transaction The date you mail a payment is different than the date we

receive that payment. The payment date is the day we receive your check or money order at U.S. Bank National Association, P.O. Box

790408, St. Louis, MO 63179»0408 or the day we receive your electronic or phone payment. A|l payments by check or money order

accompanied by a payment coupon and received at this payment address will be credited to your Account on the day of receipt if received by

5:00 p.m. CT on any banking day. Mailed payments that do not include the payment coupon and/or are mailed to a different address will be

processed within 5 banking days of receipt and credited to your Account on the day of receipt in addition, if you mail your payment without a

payment coupon or to an incorrect address, it may result in a delayed credit to your Account, additional |NTEREST CHARGES, fees, and

possible suspension of your Account. lnternet and telephone payment options are available and crediting times vary (but generally must be

made before 5:00 p.m. CT to 8 p.m. CT depending on what day and how the payment is made). if you are making an intemet or telephone

payment, please contact Cardmember Service for times specific to your Account and your payment option. Banking days are ali calendar

days except Saturday, Sunday and federal holidays Payments due on a Saturday, Sunday or federal holiday and received on those days will

be credited on the day of receipt There is no prepayment penalty if you pay your balance at any time prior to your payment due date

3. Credit Reporting: We may report information on your Account to Credit Bureaus. Late payments missed payments or other defaults on

your Account may be reflected in your credit report

